Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1648, Examiner Nianxiang Zou.
Outstanding rejections in the previous Office actions are hereby withdrawn in favor of the rejections below.

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 22, 2021. Claims 13, 14, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, 96 and 104-107 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material "requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiefs, 984 F.2d at 1171, 25 USPQ2d at 1606).  In AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014), the Court ruled that “[W]ith the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has 
Claims 96 and 105 are respectively drawn to two generic compounds, Formula (I) and Formula (II). 

    PNG
    media_image1.png
    152
    310
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    139
    305
    media_image2.png
    Greyscale

The function groups (R1-R6 in Formula (I) and R1-R4 in formula (II), M in both main structures and the number l and m of the carbon chain lengths are all variable, leading to a large number of possible compounds with different structures and thus potential different properties for each generic formula. 
The specification discloses a number of different embodiments for the two formulas. See e.g. PGPub pages 48 – 85. Even though a relatively large number of lipid compounds are disclosed, there is no evidence that these embodiments can represent all possible structures covered by the Formulas (I) and (II), which may include potential 
The courts have indicated that support for a claim must be shown in its full scope; it is not enough to merely identify a plan to study the interaction and only a handful of working examples. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide sufficient written description support that the applicant is in possession of the invention in the generic form as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 13, 14, 17, 43, 51, 54, 55, 58, 63, 106 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Midoux et al. (Expert Rev. Vaccines 14(2), 221–234 (2015), published online Dec. 26, 2014, submitted in IDS filed on Aug. 30, 2018) and Geall et al. (PNAS, 2012, 109:14604-14609, submitted in IDS filed on Aug. 30, 2018), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771).
These claims are drawn to an immunogenic composition, comprising: a lipid nanoparticle and a ribonucleic acid (RNA) polynucleotide comprising an open reading frame encoding a Chlamydia trachomatis major outer membrane protein (MOMP), wherein the lipid nanoparticle comprises 20-60 mol% ionizable cationic lipid, 0.5-15 mol% PEG-modified lipid, 25-55 mol% sterol, and 5-25 mol% non-cationic lipid. 
 Midoux reviews studies on lipid-based mRNA vaccine delivery systems. It teaches that synthetic mRNAs can become biopharmaceutics allowing vaccination against cancer, bacterial and virus infections. See Abstract. 
Table 1 of Midoux presents a list of lipid-based mRNA vaccines delivery systems, showing various lipid-based carriers for delivery of mRNAs encoding different antigens. E.g. Table 1 shows LNPs (lipid nanoparticles) comprising PBAE+DOTAP/DOPC lipid shell + DSPE-PEG2000, or DSPC: cholesterol: DMG-PEG200: DLinDMA (referring to 
Geall teaches that despite more than two decades of research and development on nucleic acid vaccines, there is still no commercial product for human use; that the authors developed a self-amplifying RNA vaccine using lipid nanoparticles (LNPs) recently developed for systemic delivery of short interfering RNA (siRNA); that it was shown that nonviral delivery of a 9-kb self-amplifying RNA encapsulated within an LNP substantially increased immunogenicity compared with delivery of unformulated RNA; and that this unique vaccine technology was found to elicit broad, potent, and protective immune responses, that were comparable to a viral delivery technology, but without the inherent limitations of viral vectors. See e.g. Abstract. 
Specifically, Geall et al. teaches that the formulation of LNP includes zwitterionic lipid at 10%, cationic lipid at 40%, cholesterol at 48% and PEGylated lipid at 2%, and that the self-amplifying RNA is enclosed in the LNP (See e.g. Fig. 1); that to monitor the efficiency of the self-amplifying RNA as a gene delivery system, expression of a firefly luciferase reporter gene was measured in mice after i.m. administration (Fig. 2); a single bilateral i.m. injection of a low dose (1 yg) of naked self-amplifying RNA resulted in measurable but highly variable bioluminescence at day 7 (Fig. 2A), relative to the encapsulated LNP/RNA; and that bioluminescence intensity induced by LNP/RNA was substantially greater than naked RNA, pDNA, and pDNA launched RNA, and was comparable to the bioluminescence produced by 1 x 106 infectious units (IU) of VRPs as well as immune responses (see page 14605, right column, and Fig. 5). It teaches that in LNP/RNA Formulation, DLinDMA was synthesized; the 1,2-Diastearoyl-sn-
Accordingly, Midoux and Geall together teach development of RNA vaccines based on lipid nanoparticles (LNPs) as delivery systems, including LNPs comprising the components as claimed. However, they are silent on if the vaccine antigen may be a MOMP of Chlamydia trachomatis.  
Cambridge teaches a study on Chlamydia trachomatis vaccine comprising a DNA encoding a recombinant major outer membrane protein (DMOMP) of C. trachomatis encapsulated in chitosan nanoparticles (CNP), designated DMCNP. It teaches that expression of MOMP protein in DMCNP-transfected Cos-7 cells was demonstrated via Western blotting and immunofluorescence microscopy. Significantly, intramuscular injection of BALB/c mice with DMCNP confirmed the delivery of encapsulated DMOMP, and expression of the MOMP gene transcript in thigh muscles and spleens.  See e.g. Abstract.  Cambridge further teaches that MOMP is a 40 kDa cysteine rich protein with numerous immunogenic B- and T-cell epitopes and protective antigens, thus making it ideally suited and attractive as a vaccine candidate. The native 
Accordingly, teachings of Cambridge indicate that the Chlamydia trachomatis MOMP antigen is a suitable vaccine antigen against Chlamydia trachomatis infection.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the Chlamydia trachomatis MOMP antigen disclosed in Cambridge into the studies disclosed in Midoux and Geall on delivery of RNA encoding vaccine antigens for development of candidate Chlamydia trachomatis vaccine comprising the MOMP antigen. There is a reasonable expectation of success that a LNP containing RNA encoding the MOMP can be produced and immune stimulating efficacy evaluated based on the teachings of Midoux, Geall and Cambridge.
Regarding claims 14, 17, 106 and 107, Cambridge teaches that attempts at vaccine formulation have been underway, predating the 1970s where whole organisms were tested against different serovars (see e.g. page 1760, left column, para 1), indicating that it is known in the art at the time of invention that many different serovars of Chlamydia trachomatis exist. One of skill in the art would have found it obvious to use the MOMP from a serovar of interest for producing vaccine against the specific serovar. One would also found it obvious to combine MOMPs (or antigenic regions thereof) from . 

Claims 36, 37, 39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Midoux et al. (Expert Rev. Vaccines 14(2), 221–234 (2015), published online Dec. 26, 2014, submitted in IDS filed on Aug. 30, 2018) and Geall et al. (PNAS, 2012, 109:14604-14609, submitted in IDS filed on Aug. 30, 2018), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771), as applied above, further in view of de Fougerolles et al. (US 2013/0123481 A1, published on May 16, 2013). 
These claims specify that the RNA molecules are modified.
Relevance of Midoux, Geall and Cambridge is set forth above. However, they are silent on how the RNAs are modified.
de Fougerolles et al. teaches various chemical modifications that can be performed on RNA molecules to improve stability and methods of using them, including modifications as claimed. See throughout the literature.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the modifications described in de Fougerolles et al. to the RNA molecules suggested in the combined teachings of Midoux, Geall and Cambidge to stabilize RNA molecules.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Midoux et al. (Expert Rev. Vaccines 14(2), 221–234 (2015), published online Dec. 26, 2014, .
Claim 45 specifies that the Chlamydia MOMP protein is fused to a signal peptide with specified sequences.
Relevance of Midoux, Geall and Cambridge is set forth above. However, they are silent on fusing vaccine antigens with a signal peptide.
Kopetzki teaches an invention relating to production of a recombinant polypeptide in eukaryotic cells. See e.g. Abstract. It teaches the heterologous protein may contain a signal sequence to facilitate secretion of the polypeptide from the expressing cells. See e.g. [0003-0004]. It teaches a long list of signal peptides that can be used, including METPAQLLFLLLLWLPDTTG (SEQ ID NO: 96). See e.g. Table 1.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to fuse a signal peptide disclosed in Kopetzki to the MOMP antigen encoded by the RNA molecules suggested in the combined teachings of Midoux, Geall and Cambidge to facilitate secretion of the antigen after expression.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 14, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, 96 and 104-107 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 9868691 B2 in view of the prior art references cited in the rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass the compound 25 and method of using compound 25 in delivering RNA molecules into cells for treatment or prophylactic purposes. The difference between the two set of claims is that the patented claims are generic to the RNA molecule while the instant claims require that the RNA molecule encode for a Chlamydia trachomatis MOMP antigen.
 Combined teachings of the cited references suggest modification of the composition and method of the patented claims to arrive at the invention as claimed.
Accordingly, claims 13, 14, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, 96 and 104-107 are obvious over claims 1-30 of US Patent 9868691 B2.

Claims 13, 14, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, and 106-107 are rejected on the ground of nonstatutory obviousness-type double patenting as being 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a RNA vaccine comprising the patentably same lipid nanoparticle and a RNA encoding a target antigen. The only difference is that the patented claims specify an HPV antigen while the instant claims specify that the target antigen is the Chlamydia trachomatis MOMP antigen. The prior art references cited in the art rejections above, in combination, suggest a LNP-based RNA delivery system, as recited in both inventions, can be used in producing a Chlamydia trachomatis vaccine by including a RNA encoding the MOMP antigen.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the RNA encoding an HPV antigen in the patent with an RNA encoding a Chlamydia trachomatis MOMP antigen to arrive at the instant claimed, based on teachings of the prior art references cited in the rejections above. See the body of the art rejections for rationale.

Claims 13, 14, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, and 106-107 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11, 12, 29, 37-39, 41, 43-44 of US Application 16036318 in view of the prior art references cited in the rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a RNA vaccine comprising the patentably same lipid nanoparticle and a RNA encoding a target antigen. The only 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the RNA encoding a viral antigen in the reference application with an RNA encoding a Chlamydia trachomatis MOMP antigen to arrive at the instant claimed, based on teachings of the prior art references cited in the rejections above. See the body of the art rejections for rationale.

Claims 13, 14, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, 96 and 104-107 are provisionally or non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims of several other US Applications or US Patents, which are directed to the different RNA vaccine based on the patentably same LNPs but different target antigens, in view of the prior art references cited in the art rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a RNA vaccine comprising the patentably same lipid nanoparticle and a RNA encoding a target antigen. The only difference is that the reference claims specify a different antigen than the instant claims which specify that the target antigen is the Chlamydia trachomatis MOMP antigen. The prior art references cited in the art rejections above, in combination, suggest a LNP-based RNA delivery 
The reference applications/patents are listed below:
1) US Patent 10925958 B2
Claims 1-24 of US Patent 10925958 B2 are directed to a method of inducing an antigen-specific immune response in a human subject, comprising administering to the human subject messenger RNA (mRNA) in an effective amount to induce an antigen-specific immune response in the subject, wherein the mRNA comprises an open reading frame encoding an HA7 hemagglutinin antigen and is formulated in a cationic lipid nanoparticle comprising a cationic lipid of Formula (I). 
2) Claims 1-20 of US Patent 11045540 B2, directed to a composition comprising an RNA polynucleotide having an open reading frame encoding a varicella zoster virus (VZV) polypeptide, wherein the VZV polypeptide comprises VZV gE or gI, formulated in a lipid nanoparticle comprising 20-60 mol% cationic lipid, 5-25 mol% neutral lipid, 25-55 mol% cholesterol, and 0.5-15 mol% polyethylene glycol (PEG)-modified lipid, wherein the ionizable cationic lipid comprises Compound 25. 
3) Claims 12, 13, 15, 22, 23-27 of US Patent 11103578B2, directed to a composition comprising hMPV mRNA in a lipid nanoparticle that comprises 1-5 mol % 1,2 dimyristoyl-sn-glycerol, methoxypolyethyleneglycol (PEG2000 DMG); 10-20 mol % 1,2 distearoyl-sn-glycero-3-phosphocholine (DSPC); 35-45 mol % cholesterol; and 40-50 mol % ionizable cationic lipid having the structure of Compound I:

    PNG
    media_image3.png
    356
    1402
    media_image3.png
    Greyscale


4) Claims 1, 9-12, 16-18, 22-24, 26-28, 43, 110, and 112 of US Application 16494103, drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a respiratory syncytial virus (RSV) antigenic polypeptide and a lipid nanoparticle comprising 10-20 mol% neutral lipid, 35-45 mol% cholesterol, 1-5% PEG-modified lipid, and 40-50 mol% ionizable cationic lipid, wherein the ionizable cationic lipid comprises Compound 25: 
    PNG
    media_image4.png
    101
    440
    media_image4.png
    Greyscale


 5) Claims 1, 22-26, 29-30, 35, 39-41, 44-46, 75-76 of US Application16494130, drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding an HSV polypeptide, wherein the polypeptide is selected from HSV-2 glycoprotein B and HSV-2 glycoprotein D, formulated in a lipid nanoparticle comprising 20-60% cationic lipid, 0.5-15% polyethylene glycol (PEG)-modified lipid, 25-55% cholesterol, and 5-25% neutral lipid, wherein the ionizable cationic lipid comprises Compound 25.

7) Claims 1, 17, 22-23, 34, 40, 73, 75, 77 and 78 of US Application 15767618, drawn to a composition comprising: (a) a messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame (ORF) encoding a herpes simplex virus (HSV) glycoprotein B; (b) an mRNA polynucleotide comprising an ORF encoding an HSV glycoprotein C; and (c) an mRNA polynucleotide comprising an ORF encoding an HSV glycoprotein D, wherein the mRNA polynucleotides of (a)-(c) are in a lipid nanoparticle, wherein the lipid nanoparticle comprises 40-50 mol% ionizable cationic lipid. 5-15 mol% DSPC, 20-40 mol% cholesterol, and 0.5-3 mol% polyethylene glycol (PEG)-DMG, and wherein the uracil nucleotides of the mRNA are modified with 1- methylpseudouridine or 1-ethylpseudouridine.

8) Claims 1-19 of US Patent 11007260, drawn to a method of inducing in a subject an immune response to Zika virus (ZIKV), the method comprising: administering to the subject a composition comprising a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding a ZIKV antigenic polypeptide formulated in a lipid nanoparticle, wherein the composition is administered in an amount effective to produce an immune response specific to ZIKV.

9) Claims 1, 8-9, 24-25, 35, 175-180 of US Application 15767613, drawn to a respiratory syncytial virus (RSV) composition, comprising: a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding an RSV stabilized prefusion glycoprotein F and polypeptide formulated in a lipid nanoparticle that comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% 

10) Claims 1, 43-45, 47-48, 50, 55, 62-63, 87-88, and 113-119 of US Application 15767587, drawn to a composition comprising a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding a varicella zoster virus (VZV) gE protein in a lipid nanoparticle, wherein the lipid nanoparticle comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% cholesterol, and 0.5-3 mol% PEG-modified lipid, and wherein the mRNA polynucleotide is not a self-replicating RNA.

11) Claims 1-10, 22, 38-40, 43, 45, 70, and 76 of US Application 16493986, drawn to a a ribonucleic acid (RNA) polynucleotide comprising an open reading frame encoding a human influenza A hemagglutinin (HA) protein; (b) at least two RNA polynucleotides, each comprising an open reading frame encoding a human influenza B protein selected from a nucleoprotein (NP), a neuraminidase (NA) protein, a matrix protein 1 (M1), a matrix protein 2 (M2), a nonstructural 1 (NS1) protein, and nonstructural 2 (NS2) protein; and (c) a lipid nanoparticle comprising a compound[[s]] of Formula (I): 

    PNG
    media_image5.png
    109
    246
    media_image5.png
    Greyscale

12) Claims 1, 23, 25-27, 30-31, 33-34, 40-42, 57-62 of US Application 16765285, drawn to a Epstein-Barr virus (EBV) vaccine, comprising: (a) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding EBV glycoprotein 42 
Claims 61 and 62 specify compound (I) and compound (II):
 9242722.1Application No.: 16/765,2856Docket No.: M1378.70089US01 Reply to Office Action of February 17, 2021 
    PNG
    media_image6.png
    96
    338
    media_image6.png
    Greyscale

 
 13) Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 of US Application 16833409 , drawn to a human cytomegalovirus (hCMV) immunogenic composition comprising: (a) at least one messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame encoding a hCMV gH polypeptide; (b) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV gL polypeptide; (c) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL128 polypeptide; (d) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL130 polypeptide; (e) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL131A polypeptide; and (f) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV gB polypeptide, wherein the mRNA polynucleotides of (a)-(f) are formulated in at least one lipid nanoparticle comprising 20-60 mole percent ionizable cationic lipid of Compound 25: 
    PNG
    media_image7.png
    101
    604
    media_image7.png
    Greyscale
0.5-15 mole percent modified lipid, 25-55 mole percent sterol, and 5-25 mole percent non-cationic lipid that is not a sterol, and wherein the mRNA polynucleotides of (a)-(f) are not self-replicating RNA.

14) Claims 45-48 and 55-57, of US Application 16848318 (now allowed), drawn to an immunogenic composition of comprising a Zika virus antigen and a lipid nanoparticle comprising an ionizable cationic lipid, a non-cationic lipid, a sterol, and a PEG-modified lipid.
Claims 47 and 57 specify compound:


    PNG
    media_image8.png
    96
    338
    media_image8.png
    Greyscale


15) Claims 195-203 and 205 of US Application 16850519 (now allowed), drawn to an immunogenic composition comprising a Zika virus antigen and a lipid nanoparticle comprising an ionizable cationic lipid, a neutral lipid, a sterol, and polyethylene glycol (PEG)- modified lipid. 

15) Claims 186-205 of US Application 16853973 (now allowed), drawn to a composition comprising a messenger ribonucleic acid (mRNA) comprising an open reading frame encoding a Chikungunya virus (CHIKV) polypeptide and a lipid 
 
    PNG
    media_image9.png
    95
    334
    media_image9.png
    Greyscale


16) Claims 195-196 of US Application 16864566 (now allowed), drawn to a method of treating a CMV infection comprising administering a hCMV vaccine comprising a mRNA encoding a CMV antigen and lipid nanoparticle that comprises a molar ratio of 20-60% ionizable cationic lipid, 5-25% non-cationic lipid, 25-55% sterol, and 0.5-15% PEG-modified lipid.  
Claim 196 specifies that the ionizable cationic lipid comprises the compound 25: 
    PNG
    media_image10.png
    95
    334
    media_image10.png
    Greyscale
 (Compound 25)  

17) Claims 45-48, 482 and 485 of US Application 16897859, drawn to an immunogenic composition comprising a RNA encoding a Zika virus antigen and a nanoparticle comprising a cationic lipid, a PEG-modified lipid, a sterol, and a non-cationic lipid. 

18) Claims 312-317, 319, 333, and 478-489 of US Application 16898268, drawn to a method of inducing an immune response in a subject, the method comprising administering to the subject a Chikungunya virus (CHIKV) vaccine, comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a CHIKV antigenic polypeptide comprising CHIKV E2 protein formulated in a lipid nanoparticle, in 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648